DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary claim amendments are acknowledged. 

Claim Interpretation
Regarding claim 1, the recitation: “wherein the apparatus is configured to …” is interpreted in view of, for e.g., [0154] and Fig. 7 (i.e. the control unit 90 configured to control the display area of the display unit). 
The invention is directed towards computer/processor based apparatus and method. The claimed display unit inherently requires a controller. The recitation is interpreted to mean that: “a controller is configured to display…”

Allowable Subject Matter
Claims 1-23 are allowed.
 The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Breinberg (US 6,950,993: Figs 5-14). The international search report was also reviewed. The claimed invention: an apparatus for analyzing a body fluid sample from a sampler comprising: (i) a sampler bed comprising a plurality of slots, each slot configured to receive a sampler containing a body fluid sample; (ii) an 
wherein the display unit displays graphical information simultaneously within a plurality of primary zones of the at least one display area, wherein the plurality of primary zones comprises a primary zone for each slot, and wherein each of the primary zones individually faces a respective slot, and wherein the graphical information comprises a respective primary graphical information part within each primary zone, wherein each respective primary graphical information part relates to the respective slot faced by the respective primary zone, is not anticipated or rendered obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/8/21